Citation Nr: 0002610	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for rhinitis, including 
as a result of a 
tonsillectomy.

3. Entitlement to an increased rating for a chronic 
psychoneurotic anxiety reaction, 
currently evaluated as 30 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Entitlement to service connection for disc space narrowing at 
L5-S1 was denied by rating decision of June 1999.  
Entitlement to service connection for rhinitis was denied by 
rating decision of September 1995.  Entitlement to an 
increased rating for the veteran's nervous disorder was also 
denied by rating decision of September 1995.  Entitlement to 
a total disability evaluation based on individual 
unemployability was denied by rating decision of June 1999.


FINDINGS OF FACT

1. There is no competent medical evidence linking the 
veteran's back disability to 
his period of active service.

2. There is no competent medical evidence linking the 
veteran's allergic rhinitis, in 
any way, to his period of active service.

3. The veteran's anxiety disorder is productive of not more 
than definite social and 
industrial impairment.


4. The veteran is not shown to be unable to obtain and 
sustain substantially gainful 
employment.


CONCLUSION OF LAW

1. The veteran's claim of entitlement to service connection 
for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim of entitlement to service connection 
for allergic rhinitis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The schedular criteria for an increased rating in excess 
of 30 percent for the 
veteran's anxiety disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.132 (1996-1997) 4.130 (1999), Diagnostic Codes 9505 
(1996) and 9400 (1999).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The veteran contends that he is entitled to service 
connection for a low back disorder and allergic rhinitis.  

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

A. Low Back Pain

The veteran's service medical records show that the veteran 
did report low back pain while in service.  Specifically, as 
early as November 1970, the veteran complained of low back 
pain.  In December 1971, the veteran was recommended to be 
cross-trained into a career field where he would not be 
required to actively use his back.  Further, he was diagnosed 
with low back pain with unknown etiology in January 1972.  A 
report made in February 1972 noted the veteran to have low 
back pain of one year's duration.  In March 1972, the veteran 
was noted to have chronic back strain.

The veteran underwent a VA examination in June 1972 and while 
he complained of low back pain, no orthopedic disease of the 
back was found.  The veteran underwent a more recent VA 
examination in July 1995 where he was diagnosed with lumbar 
strain with associated muscle spasms.  X-rays were normal at 
that time.

Regarding other VA treatment, the Board notes that the 
veteran was found to have flank pain due to right ureteral 
stone during a VA hospitalization in 1981.  Further VA 
outpatient treatment records also show treatment for low back 
problems.  In January 1994, the veteran complained of low 
back pain although the x-rays were normal.  He was diagnosed 
with chronic low back pain in March 1994.  Records from June 
1994 to June 1995 also describe the veteran's ongoing 
problems with low back pain.  Similar findings were made in 
outpatient visits in November 1997 and December 1998, while 
x-rays taken in January 1999 showed minimal narrowing of L5-
S1.

Private medical records have also been considered in this 
matter.  From June 1989 to June 1993, the veteran complained 
repeatedly of low back pain by a team of doctors and was 
diagnosed with back pain secondary to muscle spasms in April 
1993.  These physicians noted that the veteran reported being 
told his back pain was secondary to kidney stones, but the 
doctors merely described the veteran's ongoing back pain, 
they did not provide an opinion as to its etiology.

The record also contains documentation that shows the veteran 
has been determined disabled by the Missouri Department of 
Social Services.  And while the veteran was deemed disabled 
due to his back, the Department did not make any findings 
regarding the etiology of the veteran's low back disorder.

As there is no medical evidence relating the veteran' low 
back pain to his period of service or a service connected 
disability, the Board must deny the claim as not well 
grounded.  The veteran has provided statements as to his 
belief that his ongoing problems are related to service.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a cause of his disability, his lay statements alone 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)).

B. Allergic Rhinitis

In this matter, the veteran's service medical records are 
devoid of diagnosis of allergic rhinitis.  These records do 
show that the veteran complained of sore throats and 
congestion in July 1970 and that he had an upper respiratory 
infection in March 1972.  However, these records do not show 
the veteran to have ever been diagnosed with rhinitis while 
in service.

Medical evidence covering the period since service shows that 
the veteran has sought treatment several times for rhinitis.  
He has not undergone a VA examination in this matter, the 
medical record consists of VA and private treatment records.  
The Board also notes that the veteran underwent a 
tonsillectomy during a VA hospitalization in October 1973.  
In June 1978, a VA doctor noted in the veteran's chart that 
the veteran had requested an opinion linking the veteran's 
sinus problems with his anxiety.  The doctor thus provided 
the statement that a relationship can exist between sinus 
trouble and emotions.

More recent outpatient treatment records from VA medical 
facilities note that the veteran was diagnosed with allergic 
rhinitis on at least three occasions from January 1994 to 
June 1995.  These records do not provide an etiology of the 
rhinitis.

Private medical records from June 1989 to February 1991 also 
show repeated diagnoses of allergic rhinitis with no provided 
opinion as to etiology.

The Board here acknowledges that the veteran has submitted a 
VA opinion to the effect that sinus trouble may be linked to 
emotions.  However, there is no opinion relating the 
veteran's disorder to either service or his service connected 
disability.  The doctor does not, as necessary, provide a 
diagnosis of rhinitis that is related to either his anxiety 
disorder or his period of active service.  Also, there is no 
evidence relating the rhinitis to a tonsillectomy.  The 
veteran himself has stated that his rhinitis is, in some way, 
related to his period of service.  However, as discussed 
above, he is a lay person and thus unable to provide a 
medical opinion of causation and nexus between the current 
disability and service.  See Grottveit, 5 Vet.App. at 93.  
Therefore, his claim of entitlement to service connection for 
rhinitis must be denied as not well grounded.  

II. Increased Rating

The veteran also asserts that his present disability 
evaluation does not adequately reflect the severity of his 
anxiety disorder.  Specifically, he argues that his disorder 
is getting worse and thus warrants a higher evaluation than 
the 30 percent presently assigned.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.
 
Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for this disability was 
assigned by rating decision dated September 1972.  A 10 
percent evaluation was assigned.  That rating remained in 
effect until an increase by rating decision in January 1999.  
In January 1999, the evaluation was increased to 30 percent 
and the veteran's disability was restyled "chronic 
psychoneurotic reaction."  The veteran currently asserts 
that this 30 percent evaluation does not adequately portray 
his present level of disability.

The medical evidence here consists mainly of three VA 
examinations conducted from July 1995 to August 1999.  In 
July 1995, the veteran was diagnosed with conversion disorder 
and no residual symptoms were in evidence.  The examiner 
found the veteran to be pleasant, cooperative and responsive 
to questions in a logical and goal directed manner.  He was 
alert and denied any delusions or hallucinations.  He also 
denied any homicidal or suicidal ideation.  His intelligence 
was estimated to be average and he was oriented to time, 
place and person.  His memory was intact for recent and 
remote events and he had good insight.  In light of the 
forgoing, the examiner opined that the veteran's conversion 
disorder was productive of "no incapacity at all."

In November 1998, a VA examiner made similar findings as the 
results in 1995 and added that the veteran reported no 
obsessions or panic attacks.  This examiner, however, found 
the veteran to have poor insight and motivation for treatment 
or any other type of rehabilitative effort.  The examiner 
stated that the diagnosis of neurotic skeletal disorder 
continued to the present and that veteran's complaints were 
subjective with no noticeable impairment in motion seen.  He 
was assigned a Global Assessment of Functioning Score of 50 
indicating mostly social and occupational impairment.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV). 
See 38 C.F.R. § 4.130.

Finally, on examination in August 1999, the veteran was well 
groomed and responded to questions in a cooperative, logical 
and goal directed manner.  He was noted to be a bit 
argumentative about his case claiming that he was only being 
compensated for the psychological component of his disability 
and not the physiological part.  He further claimed that his 
muscle spasms were physical and were the same as he 
experienced in service.  The veteran denied depression, 
obsession or panic attacks although he did admit to some 
sleep impairment due to his back problem.  Again, his 
intelligence was deemed about average and he was oriented to 
time, person and place.  His memory and judgment were intact 
but his insight and motivation were poor.  He was diagnosed 
with a neurotic skeletal disorder consistent with a chronic 
psychoneurotic anxiety reaction and assigned a GAF of 50.

Effective November 7, 1996, the schedular criteria for 
evaluation of psychiatric disabilities were changed.  Where a 
law or a regulation changes after a claim has been filed or 
reopened, but before the administrative judicial process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  It 
is noted that the RO has evaluated this disability under both 
the third and fourth editions of the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, with notice to the veteran as to the 
new regulations.  As noted, since the veteran's claim for an 
increased rating was pending when the regulations pertaining 
to psychiatric disabilities were revised, he is entitled to 
the version of the law most favorable to him.

Under 38 C.F.R. § 4.126, when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the more disabling aspect of 
the condition. The veteran has been evaluated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9505 (psychological factors 
affecting musculoskeletal condition), the former regulation, 
and 38 C.F.R. § 4.130, Diagnostic Code 9400 (generalized 
disorder), the revised regulation. These codes are based upon 
the nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association, and require the application of the general 
rating formula for mental disorders.  As to the reported 
symptomatology regarding the veteran's lumbar spine, there is 
no evidence that the injury during service had been of such 
severity that traction had been required, and early medical 
records did not show any objective signs of a lumbosacral 
disorder.  Therefore, a rating of the anxiety disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9400 is appropriate.

In evaluating impairment resulting from psychiatric disorders 
under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating mental disorders, contemplates those 
abnormalities of conduct, judgment, and emotional reaction 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).

To warrant a 50 percent evaluation under Diagnostic Code 
9505, the ability to maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
disability rating is warranted when there is a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.

A 30 percent evaluation under the above code comports with a 
"definite" impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9- 93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite." 38 U.S.C.A. § 7104(c).

In reviewing the veteran's symptomatology under these 
criteria, the Board finds that he is not considerably 
disabled in terms of social and industrial inadaptability due 
to his conversion disorder.  Overall, while the veteran has 
been assigned a GAF score of 50, denoting serious 
symptomatology, the examiners have most closely described an 
individual with "definite" impairment.  He has poor 
motivation and insight, but the examiners have deemed his 
incapacity to be mild and, with regards to other 
symptomatology, the veteran has sound memory, perception and 
judgment. This evidence shows no more than definite social 
and industrial impairment due to the conversion disorder and, 
therefore, a higher rating is not warranted under the old 
rating criteria.

Under the revised code, 38 C.F.R. § 4.130, Code 9400, a 50 
percent disability requires that there be occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss,(such as 
forgetting names, directions, recent events). 

In reviewing the veteran's symptoms under these revised 
criteria, the Board finds that he does not demonstrate 
symptomatology that would warrant more than a 30 percent 
rating. VA examination records reveal no complaints or 
findings of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  Accordingly, the veteran is not entitled to more 
than a 30 percent rating under the revised criteria.

Accordingly, an evaluation of 30 percent for chronic 
psychoneurotic anxiety reaction with psychophysiological 
musculoskeletal components is appropriate.  Further, as there 
is no medical opinion of record that the veteran is 
unemployable due to his disability and he has not sought 
treatment for his psychoneurotic disorder, much less 
undergone frequent periods of hospitalization, it is the 
decision of the Board that the veteran does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also acknowledges the veteran's contention that he 
is being compensated for only the mental aspect of his 
disability and not the physical aspect of the back pain.  
However, the Board notes that the veteran's back symptoms are 
considered to be a part of his nervous disorder and thus have 
been compensated.  The Board also draws the veteran's 
attention to the policy against "pyramiding" of disability 
awards enumerated by 38 C.F.R. § 4.14.  In other words, while 
several diagnostic codes may apply in the instant case, "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).

III. TDIU

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disability.  
Specifically, he argues that his psychoneurotic disorder is 
of such severity that he cannot obtain or retain any type of 
substantially gainful employment.  Therefore, he argues that 
he is entitled to TDIU benefits.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  An 
individual unemployability claim is essentially a claim that 
service-connected disabilities have increased to a point 
where substantially gainful employment is precluded.  As 
such, it is in the nature of an increased rating claim and is 
deemed to be well grounded. See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board also finds that the duty 
to assist the veteran has been met.  The record includes 
reports of several VA examinations performed in recent years, 
as well as relevant treatment records, and the Board believes 
that the record as it stands allows for an equitable review 
of the veteran's claim. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection has been established for only a chronic 
psychoneurotic anxiety reaction.  This disability has been 
assigned a 30 percent evaluation and, as this is the only 
service connected disorder in effect, the combined rating for 
the veteran's disability is 30 percent.  38 C.F.R. § 4.25.  
Thus, the veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The veteran does 
not meet the schedular requirements for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) under 38 C.F.R. § 4.16(a).

The veteran contends, in essence, that his psychoneurotic 
disability precludes employment.  However, the medical 
evidence does not support his assertion.  It is the Board's 
judgment that, while the medical evidence indicates that the 
veteran experiences psychological symptomatology, relating to 
his back that would result in some functional impairment 
which undoubtedly limits his employment options, the record 
does not contain a medical opinion that supports his claim 
that he is unable to work due to his service connected 
disability.  The board is cognizant that the veteran has been 
found disabled by the Missouri Department of Human Services.  
However, the evidence does not establish total disability 
pursuant to VA regulation. 

Being unemployed is not the same as being unemployable.  
There is no probative evidence in the record to suggest that 
the veteran is incapable of performing some sort of 
occupation.  His application for TDIU shows that the veteran 
had one year of college education.  This application also 
shows that there have been no recent efforts to find 
employment, since 1993, and the relevant symptoms do not 
appear to be of a severity to prevent him from holding a job.  
The Board makes particular note of records from March to May 
1997 where the veteran and his VA psychologist reviewed the 
veteran's vocational situation.  There, the veteran expressed 
an interest in being a paralegal and took tests showing that 
the veteran was suited to careers in mechanical activity, 
medical service, art, writing, teaching, etc.  The Board also 
notes that the veteran has several nonservice connected 
disabilities, including disc space narrowing, rhinitis, and 
hypertension, which cannot be considered in the pertinent 
analysis.

While his service-connected disability may limit his 
employment options, it does not prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a TDIU must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The veteran's claims of entitlement to service connection for 
a low back disorder and rhinitis are denied as not well 
grounded.

The veteran's claim of entitlement to an increased rating for 
chronic psychoneurotic anxiety reaction is denied.

Entitlement to TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

